Citation Nr: 0523970	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which continued an initial evaluation of 50 percent for 
PTSD and denied entitlement to a TDIU.  After the veteran 
disagreed with the evaluation and the denial of the TDIU, the 
Board in November 2004 remanded the claims for additional 
development, including obtaining the veteran's service 
medical records (SMRs) and his Social Security Administration 
(SSA) disability determination records.  That development has 
been accomplished, Stegall v. West, 11 Vet. App. 268, 271 
(1998), and the Board will therefore decide both claims.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that, although the veteran had short-lived 
suicidal ideation, he did not have a plan and was unsure 
about intent; otherwise, the symptoms of the veteran's PTSD 
do not include impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene, his speech was logical and relevant and he was able 
to function independently, and he had difficulty in 
establishing and maintaining effective relationships rather 
than an inability to do so.

2.  The veteran has only one service-connected disability, 
PTSD, which is evaluated as 50 percent disabling, he is 
unemployed due primarily to his non-service connected 
cerebrovascular accident, and he has not been frequently 
hospitalized on account of his PTSD.





CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial schedular 
evaluation higher than 50 percent for PTSD.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria have not been met for a TDIU based on the 
schedular criteria, and extraschedular consideration is not 
warranted in this case.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's November 2004 
remand, the RO sent the veteran a November 2004 letter 
explaining VA's duties to notify and assist him with his 
claims and the veteran's rights and responsibilities in this 
regard.  VA did not take any adjudicative action until the 
RO's February 2005 supplemental statement of the case (SSOC).  
Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim, with "initial" referring to VA's first 
adjudicative action after the Board's November 2004 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The RO's November 
2004 letter told the veteran it was still working on his 
claims for a higher evaluation for his PTSD and for a TDIU.  
The letter also explained, in an attachment entitled, "What 
the Evidence Must Show," that to establish entitlement to 
the higher evaluation, the veteran had to show that the PTSD 
had worsened, and also explained the requirements for 
establishing entitlement to a TDIU.  The letter also 
indicated, in an attachment entitled, "What is the Status of 
your Claim and How you can Help?," the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
RO also wrote on the first page of its letter: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  In addition, the RO had included in its January 
2004 SSOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  VA thus satisfied all four 
elements of the VCAA's content notice requirements.

Moreover, VA obtained all identified treatment records, 
including the SSA records and available SMRs as instructed by 
the Board.  Moreover, there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.  Indeed, the veteran stated in his 
January 2004 statement in support of claim (VA Form 21-4138) 
that all of his PTSD treatment had been provided by the 
Albany and Plattsburgh VA Medical Centers (VAMCs), specifying 
two providers, and these records, including those of the 
named providers, were among those obtained by the RO.  VA 
thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In addition, where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).


PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004), PTSD is 
rated under the General Rating Formula for Mental Disorders.  
Pursuant to this formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

In the present case, the evidence reflects that the veteran's 
symptoms are more akin to those in the 50 percent criteria 
than those in the 70 percent criteria.  At the June 2000 and 
January 2002 VA examinations, the veteran's speech was 
logical and relevant, although somewhat slurred as a result 
of his stroke, thus indicating that the veteran did not have 
the intermittently illogical, obscure, or irrelevant speech 
listed in the 70 percent criteria.  Although the veteran was 
irritable, it did not cause the impaired impulse control 
listed in the 70 percent criteria.  The veteran was also 
oriented three times and was said to have no thought disorder 
at both examinations, and did not have the spatial 
disorientation of the 70 percent criteria.  The veteran was 
also noted to have no impulse control problems, another 
symptom in the 70 percent criteria, at both examinations.

In addition, the veteran stated that he had become estranged 
from his friends over the past ten years, and that he did not 
bother going out anymore, but spent time with his wife and 
got along with her, although their relationship was more 
strained after the death of their adult child.  The veteran 
also met with a support group at a Vet Center.  Thus, 
although the veteran has the difficulty in establishing 
relationships listed in the 50 percent criteria, he did not 
have the inability to do so as required by the 70 percent 
criteria, as he had a relationship with his wife and other 
veterans.  Moreover, the veteran was dressed appropriately 
though somewhat carelessly, with fair activities of daily 
living and hygiene, thus reflecting that he did not neglect 
his personal appearance and hygiene as listed in the 70 
percent criteria.  The veteran also had the short-term memory 
impairment listed in the 50 percent criteria, but he was able 
to state who was running for President and long-term memory 
was intact.  The veteran stated at the June 2000 examination 
that he did have suicidal ideation, one of the symptoms in 
the 70 percent criteria, but did not have a plan and was not 
sure about any intent.  At the January 2002 examination, the 
veteran was not suicidal, although he indicated that he had 
been after his stroke.  He was also noted to be competent to 
handle his own funds at both examinations, thus showing that 
symptoms such as his depression and sleep disturbances did 
not affect his ability to function independently.

At the June 2000 examination, the veteran's Global Assessment 
Functioning (GAF) score was 55, indicative of moderate PTSD 
symptoms, and his PTSD was characterized as mild.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  At the January 2002 VA examination, his 
GAF score had decreased to 49, which is indicative of serious 
impairment (although at the high, i.e., less serious end), 
but not the major, delusional, or gross impairments 
characteristic of lower GAF scores.  See DSM-IV.  His PTSD 
was characterized as chronic and moderate at this time.

The veteran also submitted in support of his claim several 
letters from a VA clinical social worker who had treated him, 
including recent letters dated August 2003 and October 2004.  
Although the clinical social worker advocated for a higher 
than 50 percent rating for the veteran's PTSD, he did not 
identify any specific symptoms in the 70 percent criteria 
that would justify such a rating.  For example, in the August 
2003 letter, he stated that the veteran was significantly 
more depressed and taking medication that was helping 
alleviate his PTSD symptoms.  And, in the October 2004 
letter, the social worker quoted from the January 2002 VA 
examination, noting the decrease in the GAF score, but did 
not relate the GAF score to either the 50 or 70 percent 
criteria.  He also reviewed the medical literature, including 
that showing the link between PTSD and physical problems, and 
noted the veteran's many physical ailments, his sleep 
disorder, and his depression, but again failed to tie these 
ailments to the criteria in the 50 and 70 percent criteria.  
He also noted the veteran's obsessive watching of news about 
the Iraq War, but did not indicate whether this was an 
obsessed ritual that interfered with routine activities, as 
indicated in the 70 percent criteria.

In sum, the preponderance of the competent probative evidence 
of record reflects that at all times since he filed his 
claim, the only symptom that the veteran had from the 70 
percent criteria was suicidal ideation, and this short-lived 
symptom was not significant, as the veteran did not have a 
plan and was unsure about his intent.  Otherwise, the 
veteran's PTSD symptoms have been more akin to those in the 
50 percent criteria during this time period.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
veteran's claim for a initial rating higher than 50 percent 
for his PTSD must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

TDIU

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more. 
38 C.F.R. § 4.16(a) (2004).  In the present case, the veteran 
is service-connected for PTSD with a 50 percent evaluation, 
which does not render him eligible for a TDIU under the above 
schedular standards.  The Board's decision in the instant 
case denying the veteran's claim for a higher rating for his 
PTSD continues his ineligibility for a TDIU under the 
schedular standards.

Under 38 C.F.R. § 4.16(b) (2004), the cases of veteran's who 
are unemployable by reason of service-connected disabilities, 
but fail to meet the schedular criteria, may be referred for 
extraschedular consideration.  However, the evidence of 
record reflects that this is not the case here.  
Specifically, the primary diagnosis in the SSA disability 
determination is the veteran's non-service connected 
cerebrovascular accident and the secondary diagnosis is the 
veteran's non-service connected hypertension.  In addition, 
the June 2000 and January 2002 VA examinations attributed the 
end of the veteran's long-term self-employment in the 
embroidery business to his stroke and not his PTSD.  In these 
circumstances, it cannot be said that the veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of his service-connected disability as required for 
extraschedular consideration under 38 C.F.R. § 4.16(b) 
(2004).  Nor is the veteran entitled to extraschedular 
consideration under 38 C.F.R. § 3.321(b) (2004), as he has 
not been frequently hospitalized for his PTSD, and the 
manifestations of the disability are contemplated by the 
schedular criteria.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the veteran is not entitled to a TDIU under the 
applicable schedular standards, and the preponderance of the 
competent, probative evidence of record reflects that he not 
entitled to such a rating on the basis of extraschedular 
considerations.  His claim for a TDIU must therefore be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for an initial rating higher than 50 percent for 
PTSD is denied.

The claim for a TDIU is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


